Exhibit 10.1
 
LIMITED WAIVER AND AMENDMENT NO. 6
TO AMENDED AND RESTATED NOTE PURCHASE AGREEMENT


This Limited Waiver and Amendment No. 6 to Amended and Restated Note Purchase
Agreement (this “Amendment”), is executed on October 28, 2013 but effective as
of September 30, 2013, is made by and among (i) AEMETIS ADVANCED FUELS KEYES,
INC. (f/k/a AE Advanced Fuels Keyes, Inc.), a Delaware corporation (“AEAFK”),
AEMETIS FACILITY KEYES, INC., a Delaware corporation and successor-in-interest
to Keyes Facility Acquisition Corp., a Delaware corporation (“Keyes Facility”,
together with AEAFK, the “Borrowers”), AEMETIS, INC. (formerly known as AE
Biofuels, Inc.), a Nevada corporation (“Parent”), and (ii) THIRD EYE CAPITAL
CORPORATION, an Ontario corporation, as agent for the Noteholders
(“Administrative Agent”), THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND - INSIGHT
FUND (“TEC Insight Fund Purchaser”) and SPROTT PC TRUST (“Sprott PC Trust
Purchaser”, and together with TEC Insight Fund Purchaser, “Noteholders”).
 
RECITALS


A. The Borrowers, Administrative Agent and Noteholders entered into the Amended
and Restated Note Purchase Agreement dated as of July 6, 2012, as amended by a
Limited Waiver and Amendment No.1 to Amended and Restated Note Purchase
Agreement dated as of October 18, 2012, as amended by a Limited Waiver and
Amendment No. 2 to Amended and Restated Note Purchase Agreement dated as of
February 27, 2013, as amended by a Limited Waiver and Amendment No. 3 to Amended
and Restated Note Purchase Agreement dated as of April 15, 2013, as amended by
an Amendment No. 4 to Amended and Restated Note Purchase Agreement dated as of
April 19, 2013, as amended by a Limited Waiver and Amendment No. 5 to Amended
and Restated Note Purchase Agreement dated as of July 26, 2013 (as the same may
be amended, restated, supplemented, revised or replaced from time to time, the
“Agreement”).  Capitalized terms used but not defined in this Amendment shall
have the meaning given to them in the Agreement.
 
B. The Borrowers have requested, and the Administrative Agent and Noteholders
have agreed, to amend the Agreement on the terms and conditions contained
herein.
 
AGREEMENT


SECTION 1. Reaffirmation of Indebtedness.  The Borrowers hereby confirm that as
of September 30, 2013 and before giving effect to this Amendment, the
outstanding principal balance of the Notes and accrued and unpaid interest
thereon (excluding any Default or Event of Default interest) is $74,690,293.51.
 
SECTION 2. Limited Waiver.  Subject to the terms, covenants and conditions of
this Amendment, Administrative Agent hereby waives the following Events of
Default which have occurred:
 
(A) the independent calculation pursuant to Section 6.3(hh) of the Agreement,
which shall now be completed as part of the consulting agreement between the
Administrative Agent and FTI Consulting Inc. at the sole expense of the
Borrowers as described in Section 6.3(hh) of the Agreement (as modified by this
Amendment);
 
(B) the requirements set forth in Section 6.3(ii) of the Agreement, which shall
now be completed as part of the consulting agreement between the Administrative
Agent and FTI Consulting Inc. at the sole expense of the Borrowers as described
in Section 6.3(hh) of the Agreement (as modified by this Amendment); and
 
(C) the Borrowers’ sale of certain equipment to Next Level Spirits, Inc. on or
about July 30, 2013 and having a value of approximately $631,622.86 in breach of
Section 6.4(e) of the Agreement.
 
Except as expressly provided herein, nothing contained herein shall be construed
as a waiver by Administrative Agent or Noteholders of any covenant or provision
of the Agreement, the other Note Purchase Documents, or of any other contract or
instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent, and the failure of Administrative Agent or Noteholders at
any time or times hereafter to require strict performance by the Borrowers or
any Company Party of any provision thereof shall not waive, affect or diminish
any right of Administrative Agent or Noteholders to thereafter demand strict
compliance therewith.  Administrative Agent and Noteholders hereby reserve all
rights granted under the Agreement, the Note Purchase Documents and any other
contract or instrument among the Borrowers, any Company Party, Noteholders and
Administrative Agent.
 
 
1

--------------------------------------------------------------------------------

 
SECTION 3. Amendments.  The following sections of the Agreement shall be and
hereby are amended as follows:
 
(A) Recitals Part of Agreement.  The foregoing recitals are hereby incorporated
into and made a part of the Agreement, including all defined terms referenced
therein.
 
(B) Section 1.1 (Definitions).
 
(1) Section 1.1 of the Agreement is hereby amended by substituting and adding
the following definitions in lieu of or in addition to the versions of such
terms and related definitions contained in the Agreement, as applicable, in the
appropriate alphabetical order:
 
“Acquisition Notes Stated Maturity Date” means July 6, 2014; provided that the
Acquisition Notes Stated Maturity Date shall be extended for one additional
period of six months upon written notice to the Administrative Agent on or after
April 6, 2014 but before May 6, 2014 so long as at the time of such extension
(a) no Event of Default has occurred and is continuing under any Financing
Document and (b) the Borrowers pay the Administrative Agent an extension fee in
cash in an amount equal to 3% of the Note Indebtedness in respect of the
Acquisition Notes.
 
“Existing Notes Stated Maturity Date” means July 6, 2014; provided that the
Existing Notes Stated Maturity Date shall be extended for one additional period
of six months upon written notice to the Administrative Agent on or after April
6, 2014 but before May 6, 2014so long as at the time of such extension (a) no
Event of Default has occurred and is continuing under any Financing Document and
(b) the Borrowers pay the Administrative Agent an extension fee in cash in an
amount equal to 3% of the Note Indebtedness in respect of the Existing Notes.
 
“Financing” means, collectively, (i) the issuance and sale by the Borrowers of
$7,184,573.64 aggregate original principal amount of Existing Notes pursuant to
this Agreement, (ii) the issuance and sale by the Borrowers of $15,000,000
aggregate original principal amount of Acquisition Notes pursuant to this
Agreement, (iii) the issuance and sale by the Borrowers of up to $36,585,432.85
aggregate original principal amount of Revolving Notes (plus any PIK Amount
added to the outstanding principal amount of the Revolving Notes pursuant to
Section 2.11(1)), pursuant to this Agreement and (iv) the issuance and sale by
the Borrowers of $10,000,000 aggregate original principal amount of Revenue
Participation Notes pursuant to this Agreement and (iv) the entry into by the
parties thereto of the other transactions contemplated by the Financing
Documents.
 
“Non-Revolving Portion” means, the Special Advances, the First Amendment and
Waiver Fee Advances, the Second Amendment and Waiver Fee Advance, the Third
Amendment Waiver and Fee Advance, the Fifth Amendment and Waiver Fee Advance and
the Sixth Amendment Waiver and Fee Advance in the aggregate principal amount of
$17,188,410.40.
 
“Principal Waterfall” means the order in which payments are applied to the
principal outstanding under the Notes, as follows: (i) first, to the February
2013 Special Advance in the original principal amount of $3,188,410.40, (ii)
second, to the April 2013 Special Advance in the original principal amount of
$2,000,000, (iii) third, to the other components of the Non-Revolving Portion of
the Revolving Notes (comprised of (A) the portion of the Revolving Notes issued
on September 28, 2012 and October 1, 2012 in the original principal amount of
$1,000,000 in the aggregate, (B) the portion of the Revolving Notes issued after
October 1, 2012 and prior to February 1, 2013 in the original principal amount
of $1,000,000, (C) the portion of the Revolving Notes issued in respect of the
First Amendment and Waiver Fee Advances in the original aggregate principal
amount of $4,000,000 (issued in increments of $1,000,000 on October 1, 2012,
January 1, 2013, April 1, 2013 and July 1, 2013), (D) the portion of the
Revolving Notes issued in respect of the Second Amendment and Waiver Fee Advance
in the original principal amount of $1,500,000, (E) the portion of the Revolving
Notes issued in respect of the Third Amendment and Waiver Fee Advance in the
original principal amount of $500,000, (F) the portion of the Revolving Notes
issued in respect of the Fifth Amendment and Waiver Fee Advance in the original
principal amount of $4,500,000, (G) the portion of the Revolving Notes issued in
respect of the Sixth Amendment and Waiver Fee Advance in the original principal
amount of $500,000 and (H) any PIK Amounts added to the principal amount of the
Revolving Notes in accordance with Section 2.11(1) of the Agreement, including,
without limitation, the sum of $1,397,022.45 (representing the accrued and
unpaid interest for the period from April 1, 2013 through and including June 30,
2013 multiplied by 1.02)), (iv) fourth, up to $5,000,000 of the Revolving
Portion of the Revolving Notes (which amount may be re-borrowed in accordance
with the terms of the Agreement), (v) fifth, to the Existing Notes, (vi) sixth,
to the Acquisition Notes, (vii) seventh, to the Revenue Participation Notes and
(viii) eighth, to the Revolving Portion of Revolving Notes.
 
“Revenue Participation Stated Notes Maturity Date” means July 6, 2014; provided
that the Revenue Participation Notes Stated Maturity Date shall be extended for
one additional period of six months upon written notice to the Administrative
Agent on or after April 6, 2014 but before May 6, 2014 so long as at the time of
such extension (a) no Event of Default has occurred and is continuing under any
Financing Document and (b) the Borrowers pay the Administrative Agent an
extension fee in cash in an amount equal to 3% of the Note Indebtedness in
respect of the Revenue Participation Notes.
 
 
2

--------------------------------------------------------------------------------

 
“Revolving Notes Stated Maturity Date” means July 6, 2014; provided that the
Revolving Notes Stated Maturity Date shall be extended for one additional period
of six months upon written notice to the Administrative Agent on or after April
6, 2014 but before May 6, 2014 so long as at the time of such extension (a) no
Event of Default has occurred and is continuing under any Financing Document and
(b) the Borrowers pay the Administrative Agent an extension fee in cash in an
amount equal to 3% of the Note Indebtedness in respect of the Revolving Notes.
 
“Subsequent Closing” means, at the option of the Borrowers, one or more Closings
for the purchase and sale of Revolving Notes following the First Closing, in
each case as contemplated herein, provided that no more than $36,585,432.85
principal amount of Revolving Notes (plus any PIK Amount added to the
outstanding principal amount of the Revolving Notes pursuant to Section
2.11(1)), shall be issued and outstanding at any time.
 
(2) Section 1.1 of the Agreement is hereby amended by deleting the term “Keyes
Plant Orderly Liquidation Value” from such Section.
 
(C) Section 2.3 (Creation and Issuance of the  Notes). Section 2.3 of the
Agreement is deleted in its entirety and replaced with the following:
 
“2.3 Creation and Issuance of the Notes. The Borrowers hereby create and
authorize the Notes for issuance in the aggregate original principal amount of
up to $68,770,006.49 (plus any PIK Amount added to the outstanding principal
amount of the Revolving Notes pursuant to Section 2.11(1)). The Notes shall be
dated as of their applicable Issue Date (including all replacement certificates
issued in accordance with this Agreement) and will become due and payable,
together with all accrued and unpaid interest thereon, on the Maturity
Date.  Other than the Revolving Portion of the Revolving Notes, which may be
re-issued once redeemed, neither the Non-Revolving Portion of the Revolving
Notes nor any other Notes, may be re-issued once redeemed.”
 
(D) Section 2.4 (Subsequent Closings and Revolving Notes).  Section 2.4 of the
Agreement is deleted in its entirety and replaced with the following:
 
“2.4 Subsequent Closings and Revolving Notes. Subject to the terms and
conditions set forth in Section 2.2, on and after the date of this Agreement and
upon written notice by the Borrowers to the Administrative Agent of not less
than ten Business Days in substantially the form attached hereto as Exhibit B
(each, a “Revolving Loan Request”), the Noteholders, severally, and not jointly,
agree to issue Revolving Notes in an aggregate amount not to exceed at any time
outstanding the amount identified in the Allocation Notice; provided, however,
that (i) after giving effect to any outstanding Revolving Notes, the aggregate
principal amount of all outstanding Revolving Notes shall not exceed
$36,585,432.85 (plus any PIK Amount added to the outstanding principal amount of
the Revolving Notes pursuant to Section 2.11(1)), (ii) $4,000,000 of the
Revolving Notes may only be used by the Borrowers to pay the First Amendment and
Waiver Fee and for no other purpose (the “First Amendment and Waiver Fee
Advances”), (iii) $1,500,000 of the Revolving Notes may only be used by the
Borrowers to pay the cash portion of the Second Amendment and Waiver Fee (the
“Second Amendment and Waiver Fee Advance”), (iv) $500,000 of the Revolving Notes
may only be used by the Borrowers to pay the cash portion of the Third Amendment
and Waiver Fee (the “Third Amendment and Waiver Fee Advance”), (v) $4,500,000 of
the Revolving Notes may only be used by the Borrowers to pay certain cash
portions of the Fifth Amendment and Waiver Fees (the “Fifth Amendment and Waiver
Fee Advance”), (vi) $500,000 of the Revolving Notes may only be used by the
Borrowers to pay the cash portion of the Sixth Amendment and Waiver Fee (the
“Sixth Amendment and Waiver Fee Advance”) and (vii) once the portion of the
Revolving Notes representing the Sixth Amendment and Waiver Fee Advance, the
Fifth Amendment and Waiver Fee Advance, the Third Amendment and Waiver Fee
Advance, the Second Amendment and Waiver Fee Advance, the First Amendment and
Waiver Fee Advances and the Special Advances have been redeemed, such amounts
shall not be re-issued.  The aggregate principal amount of any new Revolving
Notes issued at any Subsequent Closing must be at least $500,000 and in
increments of $100,000. At each Subsequent Closing, the Borrowers shall deliver
an officer’s certificate to the Administrative Agent and such other evidence
reasonably acceptable to the Administrative Agent that the conditions precedent
set forth in Section 2.2 have been met.  The proposed use of proceeds in each
Revolving Loan Request shall be acceptable to the Administrative Agent in its
reasonable discretion.”
 
(E) Section 6.2(a) (Financial Covenants).  Section 6.2(a) of the Agreement is
hereby amended and restated as follows:
 
“(a) Free Cash Flow.  Commencing with the Fiscal Quarter ending December 31,
2012, the Parent shall maintain trailing Free Cash Flow, tested as at the last
day of each Fiscal Quarter of not less than $1,500,000 per Fiscal Quarter;
provided, however, that this Section 6.2(a) shall not apply with respect to the
Fiscal Quarters ending June 30, 2013, September 30, 2013, December 31, 2013 and
March 31, 2014.”
 
(F) Section 6.2(c) (Financial Covenants).  Section 6.2(c) of the Agreement is
hereby amended and restated as follows:
 
“(c) Ratio of Note Indebtedness to Keyes Plant Values.  The Parent will not
permit at any time the ratio of Note Indebtedness to the Keyes Plant Market
Value to exceed seventy-five percent (75%), tested semi-annually as of the last
day of the first Fiscal Quarter and as of the last day of the third Fiscal
Quarter of each Fiscal Year; provided, however, that this Section 6.2(c) shall
not apply with respect to the third Fiscal Quarter of the Fiscal Year ending
December 31, 2013; and.”
 
 
3

--------------------------------------------------------------------------------

 
(G) Section 6.3(cc) (Affirmative Covenants).  Section 6.3(cc) of the Agreement
is hereby amended and restated as follows:
 
“(cc) NYSE/AMEX Listing.  The Common Shares shall be listed for trading either
on the New York Stock Exchange or the NYSE MKT, or on a comparable public market
that is acceptable to the Administrative Agent in its sole discretion, no later
than December 31, 2013.”
 
(H) Section 6.3(hh) (Affirmative Covenants).  Section 6.3(hh) of the Agreement
is amended and restated as follows:
 
“(hh) Independent Consultant Review and Analysis of Earnings and Procurement
Strategies. The Parent shall cooperate with Administrative Agent and its
advisors, which cooperation shall include providing promptly all information
reasonably requested by them, in connection with review(s) to be performed by
FTI Consulting Inc., or another independent consultant satisfactory to
Administrative Agent in its sole and absolute discretion, such review to include
a quality of earnings review and an assessment and study of the Borrowers’
procurement strategies and practices.  The extent and timing of the foregoing
reviews, and any additional reviews or analyses which Administrative Agent and
its advisors may decide to further undertake are all to be done and performed to
the satisfaction of the Administrative Agent in its sole and absolute discretion
and at the sole expense of the Borrowers.”
 
(I) Section 6.3(ii) (Affirmative Covenants).  Subsection 6.3(ii) of the
Agreement is amended and restated as follows:
 
“(ii) Proceeds from Next Level Spirits Transaction. Within two Business Days of
receipt, the Borrowers shall wire to Administrative Agent any purchase price
proceeds received by them after October 28, 2013 in connection with the sale by
the Borrowers of certain equipment to Next Level Spirits, Inc. on or about July
30, 2013 and having a value of approximately $631,622.86.”
 
SECTION 3. Conditions to Effectiveness.  This Amendment shall be effective only
upon and subject to satisfaction of the following conditions precedent:
 
(A) Administrative Agent shall have received this Amendment duly executed by the
parties hereto.
 
(B) Administrative Agent shall have received a waiver and amendment fee
consisting of $500,000 that shall be added to the outstanding principal balance
of the Revolving Notes on the effective date of this Amendment, and 1,000,000
shares of common stock of the Parent (collectively, the “Sixth Amendment and
Waiver Fee”), which Sixth Amendment and Waiver Fee shall be deemed fully earned
and nonrefundable and the Borrowers shall deliver stock certificates
representing such shares to the Administrative Agent within five Business Days
following the execution date of this Amendment.  If the Borrowers are unable to
cause the Common Shares to be listed for trading either on the New York Stock
Exchange or the NYSE MKT, or on a comparable public market that is acceptable to
the Administrative Agent in its sole discretion, by December 31, 2013, the
Borrowers shall deliver to the Administrative Agent within five Business Days
after December 31, 2013, stock certificates representing an additional 1,000,000
shares of common stock of the Parent (the “Supplemental Sixth Amendment and
Waiver Fee”) and such Supplemental Sixth Amendment and Waiver Fee shall be
deemed fully earned and nonrefundable.
 
(C) Administrative Agent shall have received a Fifth Amended and Restated
Revolving Note for Sprott PC Trust Purchaser duly executed by the Borrowers in
the original principal amount of $27,519,738.74.
 
(D) Administrative Agent shall have received a Sixth Amended and Restated
Revolving Note for TEC Insight Fund Purchaser duly executed by the Borrowers in
the original principal amount of $9,065,694.11.
 
(E) Administrative Agent shall have received a Reaffirmation of Unconditional
Personal Guaranty, duly executed by the Chairman.
 
(F) Administrative Agent shall have received a Reaffirmation of Guaranty, duly
executed by the Company Parties (other than the Borrowers).
 
(G) Administrative Agent shall have received a Reaffirmation of Guaranty, duly
executed by McAfee Capital, LLC.
 
 
4

--------------------------------------------------------------------------------

 
(H) Administrative Agent shall have received a certificate of a Senior Officer
of the Parent and each Borrower certifying (1) that no change has occurred to
the Organizational Documents of such Person since certified copies thereof were
previously delivered to the Administrative Agent and (2) that attached thereto
is a true and complete copy of resolutions duly adopted by the board of
directors of each such Person authorizing the execution, delivery and
performance of the Note Purchase Documents to which such Person is a party
delivered in connection with this Amendment, and that such resolutions have not
been modified, rescinded or amended and are in full force.
 
(I) Administrative Agent shall have performed and complied with all of the
covenants and conditions required by this Amendment and the Note Purchase
Documents to be performed and complied with upon the Third Amendment Effective
Date.
 
(J) Administrative Agent shall have received evidence that the Borrowers have
paid by wire transfer the reasonable fees and expenses of Administrative Agent’s
outside legal counsel in connection with the preparation of the Amendment,
previous amendments and other matters regarding the Agreement.
 
(K) Administrative Agent shall have received all other approvals, opinions,
documents, agreements, instruments, certificates, schedules and materials as
Administrative Agent may reasonably request.
 
Each Borrower acknowledges and agrees that the failure to perform, or to cause
the performance of, the foregoing covenants and agreements will constitute an
Event of Default under the Agreement and Administrative Agent and Noteholders
shall have the right to demand the immediate repayment in full in cash of all
outstanding Indebtedness owing to Administrative Agent and Noteholders under the
Agreement, the Notes and the other Note Purchase Documents.  In consideration of
the foregoing and the transactions contemplated by this Amendment, each Borrower
hereby (a) ratifies and confirms all of the obligations and liabilities of such
Borrower owing pursuant to the Agreement and the other Note Purchase Documents,
and (b) agrees to pay all costs, fees and expenses of Administrative Agent and
Noteholders in connection with this Amendment.
 
SECTION 4. Agreement in Full Force and Effect as Amended.  Except as
specifically amended or waived hereby, the Agreement and other Note Purchase
Documents shall remain in full force and effect and are hereby ratified and
confirmed as so amended.  Except as expressly set forth herein, this Amendment
shall not be deemed to be a waiver, amendment or modification of, or consent to
or departure from, any provisions of the Agreement or any other Note Purchase
Document or any right, power or remedy of Administrative Agent or Noteholders
thereunder, nor constitute a waiver of any provision of the Agreement or any
other Note Purchase Document, or any other document, instrument or agreement
executed or delivered in connection therewith or of any Default or Event of
Default under any of the foregoing, in each case whether arising before or after
the execution date of this Amendment or as a result of performance hereunder or
thereunder.  This Amendment shall not preclude the future exercise of any right,
remedy, power, or privilege available to Administrative Agent or Noteholders
whether under the Agreement, the other Note Purchase Documents, at law or
otherwise.  All references to the Agreement shall be deemed to mean the
Agreement as modified hereby.  This Amendment shall not constitute a novation or
satisfaction and accord of the Agreement or any other Note Purchase Documents,
but shall constitute an amendment thereof.  The parties hereto agree to be bound
by the terms and conditions of the Agreement and Note Purchase Documents as
amended by this Amendment, as though such terms and conditions were set forth
herein.  Each reference in the Agreement to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of similar import shall mean and be a reference to
the Agreement as amended by this Amendment, and each reference herein or in any
other Note Purchase Documents to “the Agreement” shall mean and be a reference
to the Agreement as amended and modified by this Amendment.
 
SECTION 5. Representations.  Each of the Parent and the Borrowers hereby
represents and warrants to Administrative Agent and Noteholders as of the
execution date of this Amendment as follows:  (A) it is duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
incorporation; (B) the execution, delivery and performance by it of this
Amendment and all other Note Purchase Documents executed and delivered in
connection herewith are within its powers, have been duly authorized, and do not
contravene (i) its articles of incorporation, bylaws or other organizational
documents, or (ii) any applicable law; (C) no consent, license, permit, approval
or authorization of, or registration, filing or declaration with any
Governmental Entity or other Person, is required in connection with the
execution, delivery, performance, validity or enforceability of this Amendment
or any other Note Purchase Documents executed and delivered in connection
herewith by or against it; (D) this Amendment and all other Note Purchase
Documents executed and delivered in connection herewith have been duly executed
and delivered by it; (E) this Amendment and all other Note Purchase Documents
executed and delivered in connection herewith constitute its legal, valid and
binding obligation enforceable against it in accordance with their terms, except
as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity; (F) after giving
effect to this Amendment, it is not in default under the Agreement or any other
Note Purchase Documents and no Event of Default exists, has occurred and is
continuing or would result by the execution, delivery or performance of this
Amendment; and (G) the representations and warranties contained in the Agreement
and the other Note Purchase Documents are true and correct in all material
respects as of the execution date of this Amendment as if then made, except for
such representations and warranties limited by their terms to a specific date.
 
 
5

--------------------------------------------------------------------------------

 
SECTION 6. Miscellaneous.
 
(A) This Amendment may be executed in any number of counterparts (including by
facsimile or email), and by the different parties hereto on the same or separate
counterparts, each of which shall be deemed to be an original instrument but all
of which together shall constitute one and the same agreement.  Each party
agrees that it will be bound by its own facsimile or scanned signature and that
it accepts the facsimile or scanned signature of each other party.  The
descriptive headings of the various sections of this Amendment are inserted for
convenience of reference only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof or thereof.  Whenever the context
and construction so require, all words herein in the singular number herein
shall be deemed to have been used in the plural, and vice versa, and the
masculine gender shall include the feminine and neuter and the neuter shall
include the masculine and feminine.  The use of the word “including” in this
Amendment shall be by way of example rather than by limitation.  The use of the
words “and” or “or” shall not be inclusive or exclusive.
 
(B) This Amendment may not be changed, amended, restated, waived, supplemented,
discharged, canceled, terminated or otherwise modified without the written
consent of the Borrowers and Administrative Agent.  This Amendment shall be
considered part of the Agreement and shall be a Note Purchase Document for all
purposes under the Agreement and other Note Purchase Documents.
 
(C) This Amendment, the Agreement and the Note Purchase Documents constitute the
final, entire agreement and understanding between the parties with respect to
the subject matter hereof and thereof and may not be contradicted by evidence of
prior, contemporaneous or subsequent oral agreements between the parties, and
shall be binding upon and inure to the benefit of the successors and assigns of
the parties hereto and thereto.  There are no unwritten oral agreements between
the parties with respect to the subject matter hereof and thereof.
 
(D) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE CHOICE OF LAW PROVISIONS SET FORTH IN THE AGREEMENT AND SHALL BE SUBJECT TO
THE WAIVER OF JURY TRIAL AND NOTICE PROVISIONS OF THE AGREEMENT.
 
(E) Neither the Parent nor any Borrower may assign, delegate or transfer this
Amendment or any of their rights or obligations hereunder.  No rights are
intended to be created under this Amendment for the benefit of any third party
donee, creditor or incidental beneficiary of the Borrowers or any Company
Party.  Nothing contained in this Amendment shall be construed as a delegation
to Administrative Agent or Noteholders of the Borrowers or any Company Party’s
duty of performance, including any duties under any account or contract in which
Administrative Agent or Noteholders have a security interest or lien.  This
Amendment shall be binding upon the Borrowers, the Parent and their respective
successors and assigns.
 
(F) All representations and warranties made in this Amendment shall survive the
execution and delivery of this Amendment and no investigation by Administrative
Agent or Noteholders shall affect such representations or warranties or the
right of Administrative Agent or Noteholders to rely upon them.
 
(G) THE BORROWERS AND THE PARENT ACKNOWLEDGE THAT SUCH PERSON’S PAYMENT
OBLIGATIONS ARE ABSOLUTE AND UNCONDITIONAL WITHOUT ANY RIGHT OF RECISSION,
SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY
KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY
PART OF ITS LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF
OR DAMAGES OF ANY KIND OR NATURE FROM ADMINISTRATIVE AGENT OR ANY
NOTEHOLDER.  THE BORROWERS AND THE PARENT HEREBY VOLUNTARILY AND KNOWINGLY
RELEASE AND FOREVER DISCHARGE ADMINISTRATIVE AGENT AND EACH NOTEHOLDER AND THEIR
RESPECTIVE PREDECESSORS, ADMINISTRATIVE AGENTS, EMPLOYEES, SUCCESSORS AND
ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SUCH
PERSON MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY, AND
IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION
OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING FROM ANY “LOANS”, INCLUDING ANY
CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST
IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND
REMEDIES UNDER THE AGREEMENT OR OTHER NOTE PURCHASE DOCUMENTS, AND NEGOTIATION
FOR AND EXECUTION OF THIS AMENDMENT.
 
{Signatures appear on following pages.}
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of September 30, 2013.
 
BORROWERS:
 
AEMETIS ADVANCED FUELS KEYES, INC.
 
By:       /s/ Eric A. McAfee                                                    
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 


 
AEMETIS FACILITY KEYES, INC.
 
By:       /s/ Eric A. McAfee                                                    
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
PARENT:
 
AEMETIS, INC.
 
By:       /s/ Eric A. McAfee                                                    
Name:  Eric A. McAfee
 
Title:    Chief Executive Officer
 
ADMINISTRATIVE AGENT:


THIRD EYE CAPITAL CORPORATION
 


By:             /s/ Arif N.
Bhalwani                                                               
Name:        Arif N. Bhalwani
 
Title:           Managing Director
 


By:             /s/ David
Alexander                                                               
Name:  David G. Alexander
 
Title:             Managing Director
 
 
7

--------------------------------------------------------------------------------

 


NOTEHOLDERS:




SPROTT ASSET MANAGEMENT GP INC., in its capacity as general partner of SPROTT
ASSET MANAGEMENT L.P., in its capacity as Manager of SPROTT PC TRUST




By:             /s/ Steve
Rostowsky                                                    
Name:        Steve Rostowsky
 
Title:          CFO
 


THIRD EYE CAPITAL CREDIT OPPORTUNITIES S.ar.l, it its capacity as Managing
General Partner of THIRD EYE CAPITAL CREDIT OPPORTUNITIES FUND – INSIGHT FUND
 
By:             /s/ Richard
Goddard                                                               
Name:        Richard Goddard
 
Title:           Manager



By:             /s/ Robert L. DeNormandie 
Name:        Robert L. DeNormandie
 
Title:           Manager
 
 
 
8

--------------------------------------------------------------------------------